Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 1/13/2022.  Claims 1-17, 20-22, 27 are cancelled; and claim 18 is amended.  Accordingly, claims 18-19, 23-26 and 28 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 18-19, 23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kreiling et al (US 2010/0204400 A1) in view of Ji et al (US 2010/0140542 A1), Ishida et al (US 6,160,079) and Ward et al (US 2013/0267659 A1).
Regarding claim 18, Kreiling et al disclose a process for preparing a prepeg.  The process includes the step of providing a layer of fibers, providing a heat curable composition and joining the heat curable composition and the layer or bundle of fibers to form a prepeg (i.e. reads on forming a layer of continuous resin film from the curable composition in present claim 18).  The resulting prepeg is exposed to elevated temperatures and pressure conditions sufficient to infuse the layer of fibers with the heat curable composition to form a prepeg (paragraph 0087) which reads on pressing the continuous resin film onto a layer of reinforcement fibers with application of heat so as to impregnate the layer of reinforcement fibers in present claim 18.  The curable 
    PNG
    media_image1.png
    168
    169
    media_image1.png
    Greyscale
wherein m is 1-4, X is selected from alkyl when m is 1, R1 is aryl and R4 is selected from hydrogen (paragraph 0024) which reads on the genus non-halogenated benzoxazine in present claim 18.  Within structure I the benzoxazine may be embraced by the structure: 
    PNG
    media_image2.png
    189
    293
    media_image2.png
    Greyscale
wherein X is a direct bond, CH2, C(CH3)2, R1 and R2 are same or different aryl residues (paragraph 0025) which reads on multifunctional benzoxazine component comprising one or more benzoxazine compound in present claim 18.  The benzoxazine component may include the combination of multifunctional benzoxazines and monofunctional benzoxazines (paragraph 0030).  The N-arylated benzoxazine is present in amounts of about 50 to about 95% by weight (paragraph 0035) which overlaps with the amount of benzoxazine blend in present claim 18.
Kreiling et al are silent with respect to the species of non-halogenated monofunctional benzoxazine compound; mass ratio of A to B; and properties.
However, regarding species of non-halogenated monofunctional benzoxazine compound, Ji et al in the same field of endeavor teach a composition of matter in liquid form at temperatures of 500C or lower comprising a monofunctional benzoxazine having 
    PNG
    media_image3.png
    145
    161
    media_image3.png
    Greyscale
  wherein R is C1-C40 alkyl, R1, R2, R3, R4 and R5 are independently selected from C1-C10 alkyl (abstract).  It would be a distinct advantage for benzoxazine compounds to be in liquid form at room temperature (i.e. reads on the liquid form of benzoxazine in temperature range of present claim 18) such that, little if any diluent would be used for addition, blending or dispensing of and a composition made with the benzoxazine (paragraph 0009).  Additionally, Ishida et al teach that arylamines with electron donating groups such as alkyl in the meta position on the aromatic ring change the polymerization temperature of the benzoxazines prepared therefrom and offer an additional crosslinking site (abstract).  Several of the substituents such as a meta methyl group facilitates ring opening of the benzoxazine monomer as part of the polymerization process.  This provides for lower polymerization temperature and higher molecular weight or crosslinked polybenzoxazines.  Preferred substituents are electron donating groups such as mono or di-alkyl groups in the meta position (col. 1, lines 57-62; col. 2, lines 1-3).  The properties and thermal stability between 200 and 3500
Regarding mass ratio of A to B, Ward et al teach a blend of monofunctional and multifunctional benzoxazines (abstract).  In one embodiment, the monofunctional benzoxazine contains an electron-donating substituent.  The presence of electron donating substituent enhances reactivity during polymerization (paragraph 0030).  The weight ratio of multifunctional benzoxazine to substituted monofunctional benzoxazine can be varied within the range of 99.9:0.1 to 50:50.  Even at high concentrations of substituted monofunctional benzoxazine the composition remains thermally stable during curing at temperatures equal to or above 1800C (paragraph 0032) which overlaps with the thermal stability of curable composition in the range of 1800C to 2500C in present claim 18.  Therefore, in light of the teachings in Ward et al, it would have been obvious to one skilled in art prior to the filing of present application, to use monofunctional benzoxazine, of Ji et al and Ishida et al, containing electron donating substituent and the multifunctional benzoxazine in presently claimed mass ratio of 50:50 to 10:90, for obtaining a composition that is stable at or above 1800C, absent evidence to the contrary.  
Regarding properties, given that the curable composition of Kreiling et al in view of Ji et al, Ishida et al and Ward et al, comprises substantially similar blend of non-halogenated monofunctional benzoxazine in liquid form at room temperature and multifunctional benzoxazine, and the non-halogenated monofunctional benzoxazine compound of present claim is obvious, one skilled in art prior to the filing of present application would have a reasonable basis to expect the composition, of Kreiling et al in view of Ji et al, Ishida et al and Ward et al, to exhibit an uncured Tg of room temperature or lower and thermally stability at temperatures in the range of 1800C to 2500C as shown by a weight loss of less than 15% at said temperatures as determined by TGA; and the non-halogenated monofunctional benzoxazine to be in liquid form at a temperature in the range of 20 to 300C for at least four years and thermally stable at temperatures in the 0C to about 2500C as shown by a weight loss of less than 15% at said temperatures, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 19, examples of fiber layer in Kreiling et al, include unidirectional fibers, woven fibers and non-woven fibers (paragraph 0089).
Regarding claim 23, Ward et al teach multifunctional benzoxazine in which there are two or more benzoxazine moieties enabling the formation of crosslinked polymer matrix.  Any conventional di-functional, tri-functional benzoxazines may be combined with the substituted monofunctional benzoxazines.  Multifunctional benzoxazines may be represented by the formula - 
    PNG
    media_image4.png
    94
    209
    media_image4.png
    Greyscale
 (paragraph 0035).  In a preferred embodiment, Z1 is C(CH3)2, R1 and R2 are preferably selected from phenyl and aryl.  In one embodiment, the aryl group is preferably substituted with at least one C1-8 alkyl group (paragraph 0045).  Therefore, in light of the teachings in Ward et al, it would have been obvious to one skilled in art at the time of filing of current application to use a known di-functional benzoxazine, in the same field of endeavor, having a C1-alkyl substituent on the aryl group attached to N-atom in the benzoxazine ring, motivated by expectation of success.
Regarding claims 25 and 26, Kreiling et al teach that preferably the curable compositions are essentially free of epoxy resins (paragraph 0071).  There is no teachings of the inclusion of cyanate ester, bismaleimide, phenol-formaldehyde and organic solvent in Kreiling et al.
Regarding claim 28, examples of fibers in Kreiling et al include carbon, glass, and aramid fibers (paragraph 0090).

Allowable Subject Matter

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

The rejections under 35 U.S.C. as set forth in paragraph 3, of office action mailed 8/13/2021, is withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 7 below).

Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) claimed non-halogenated monofunctional benzoxazine compound is storage stable in liquid form, for at least four years, at ambient temperature. The liquid monofunctional benzoxazine and curable composition of the claimed invention are also thermally stable at temperatures within the range of 1800C to 2500C as determined by less than 15% weight loss by TGA.  Examiner relies on Kreiling for the disclosure of a process for producing a prepeg using a curable composition comprising N-arylated benzoxazine genus.  As admitted by the g of 300C or lower and is thermally stable at temperatures in the range of about 1800C to about 2500C.
With respect to (A), primary reference of Kreiling discloses a composition comprising genus of the claimed non-halogenated monofunctional benzoxazine species.  Graham v. Deere analysis was done and the references of Ji et al and Ishida et al provided motivation to use the claimed non-halogenated monofunctional benzoxazine compound.  Specifically, Ji et al teach that it is advantageous to use benzoxazine in liquid form in view of blending and dispensing of the composition.  Ishida et al teach that benzoxazines comprising electron donating alkyl groups such as methyl in the meta position provide for improved properties such as thermal stability between 200 and 3500C.  Hence, the combination provides the attributes such as improved thermal In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to (B), Ward is only used for its teaching that ratio of multifunctional and monofunctional benzoxazine in liquid form may be used in the range of 99.9:0.1 to 50:50.  Ward teaches that presence of electron donating substituent enhances the reactivity during polymerization and is similar to that in Ishida et al (i.e. presence of methyl, an electron donating group, facilitates ring opening and provides for lower polymerization temperature). Rejections of record use the teachings in Ji et al and Ishida et al for using the presently claimed species of monofunctional benzoxazine in liquid form in the composition of Kreiling.  Additionally, Comparative example in Ward only shows that activation rate is higher and conversion rate is lower (i.e. has no bearing on the presently claimed properties of a curable composition), with lowering level of stability for a cured product and not that of a curable composition as presently claimed.  Furthermore, it is within the scope of one skilled in art prior to the filing of present application to use equal amounts of non-halogenated monofunctional benzoxazine compound and multifunctional benzoxazines compounds based on the teachings in Kreiling that a combination of multifunctional benzoxazines and monofunctional benzoxazines may be included (paragraph 0030), absent evidence to the contrary.  
With respect to (C), Ishida et al teach that the properties and thermal stability between 200 and 3500C are improved (col. 2, lines 19-20).  Additionally, Ward teaches that viscosity of the curable resin composition may be adjusted by the appropriate proportion of monofunctional and multifunctional benzoxazines to achieve certain Tg of the uncured resin (paragraph 0032).  Hence, given that composition used to prepare the prepeg is obvious based on the disclosure in Kreiling combined with the teachings in Ji .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764